(Corrected)
OFFICE ACTION
Allowance Subject Matter
Claims 1-13, 15-18 and 20-21 are allowed.  Following is the Examiner’s reason for allowance:

The closest prior art, U.S. Patent No. 9,171,890 to Naijo et al, does not anticipate or suggest such limitations as: “a buffer layer disposed on the first display region; and a reinforcing plate disposed between the first backplate and the second backplate, wherein the reinforcing plate is in direct contact with the buffer layer” (as applied to Claim 1); and “ a buffer layer disposed on the first display region; and a reinforcing plate disposed between the first backplate and the second backplate, wherein the reinforcing plate is in direct contact with the buffer layer” (as applied to Claim 7), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 04/26/2021, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 13, 2021											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815